UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Ticker Symbol: SGAGX) ANNUAL REPORT September 30, 2013 SGA Global Growth Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 5 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 20 Supplemental Information 21 Expense Example 25 This report and the financial statements contained herein are provided for the general information of the shareholders of the SGA Global Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.sgafunds.com Performance Review For the year ended September 30, 2013, the SGA Global Growth Fund returned 11.21%, trailing both the 19.16% return of the MSCI World Growth Index and the 20.21% return of the MSCI World Index. Market Overview The global equity markets climbed a proverbial wall of worry over the past twelve months, overcoming a series of potential headwinds for stocks— escalating geopolitical tensions in the Middle East, continued pressure on emerging economies, uneven economic data in many regions, deceleration in corporate profit growth worldwide and government polarization in the U.S. over the federal budget and debt ceiling (resulting in an October 1 government shutdown). Nonetheless, stocks continued to rally.The advances were more pronounced in developed markets, while emerging markets continued to lag. The market’s advance has been driven in large part by the lack of attractive alternatives for investors. Although global bond yields have risen since May, they remain low by historical standards, and yields on cash-equivalent investments such as money market funds and bank accounts are near zero. Investors are increasingly looking to equity markets around the world for higher return potential and higher income, driving the price/earnings multiples higher in the process. In this environment, the Fund posted a solid absolute return for the year but trailed the returns of the broad MSCI World Index and the growth-oriented MSCI World Growth Index. Several market trends served as headwinds to performance. For example, large-company stocks meaningfully underperformed mid- and small-cap stocks around the globe. Furthermore, so-called “dynamic” stocks—those with greater earnings variability, price volatility, and leverage—outperformed the stocks that have relatively stable earnings growth and stronger balance sheets. In addition, emerging markets stocks continued to lag the performance of developed markets. On average, the Fund’s portfolio derives more than a third of its revenues from emerging markets, and although we believe this exposure to rapidly growing emerging economies will be beneficial in the long run, it was a drag on performance recently. Despite these headwinds we are increasingly confident that a number of factors should have a positive impact going forward. In our view, an environment of muted economic activity and slowing corporate profit growth, companies with the characteristics we seek—high levels of quality, strong, consistent growth in revenues, profits, and cash flow—are well poised to attract increasing investor demand. 1 Leaders The Fund’s holdings in the information technology and financial sector were top contributors to performance during the reporting period. The top contributor in the portfolio was U.S. custodian bank State Street. Finding companies in the financial sector that meet our investment criteria is challenging because traditional banks and brokerage companies are highly dependent on the vagaries of lending and interest rate fluctuations, thereby reducing the predictability of their revenues and earnings. State Street, however, is a global trust bank.The company’s revenues are driven primarily by fees on custodial and trust assets, not by interest rate spreads. In the first quarter, three elements drove the stock price appreciation: 1) the broad global equity market rally boosted the value of assets held in custody at State Street, contributing to higher fee income; 2) the company benefitted from a mix shift as its institutional customers moved assets away from money market instruments towards equities in general and global equities in particular and 3) the trend toward equities is also allowing State Street to sell more of its higher margin ancillary services (such as foreign exchange). In the information technology sector top contributors included credit card processor Visa and semiconductor design firm ARM Holdings.Visa continued to deliver robust revenue and earnings growth thanks to healthy credit card volumes. Furthermore, debit card usage began to recover after diminishing in the first half of 2012 because of regulatory limits on bank fees that made debit cards less profitable for banks, thus leading financial institutions to promote other methods of payment.Despite the stock’s strong performance over the past two years we continue to view Visa as a beneficiary of the secular shift toward electronic payments and the company remains in the portfolio.ARM Holdings is a beneficiary of another secular shift, that being the growth in mobile computing devices.ARM licenses processor designs to semiconductor manufacturers around the world, mainly for mobile devices such as cell phones and tablet computers. The company’s competitive advantages come from designs for processors that are very small and consume less power. ARM collects royalties from its licensees, and the company provides exposure to the rapidly expanding market for mobile devices.While we continue to view the fundamentals of the business in a positive light, we have eliminated the company from the portfolio in keeping with our valuation discipline. Other notable contributors to performance over the reporting period included Starbucks, the leading global roaster, marketer, and retailer of specialty coffee; MercadoLibre, which operates the leading e-commerce marketplace in Latin America; and Cerner, a global leader in providing information technology solutions to the healthcare industry. Laggards The largest detractor from portfolio results over the reporting period was consumer electronics maker Apple. The stock continues to be hurt by the realization – long-held by us - that the hyper growth of the past five years was transitioning to a more sustainable 10-15% growth rate, resulting in a significant shift in the investor base. The migration to slower growth has been accelerated by the slower adoption of the new iPhone, well publicized success of Samsung’s Galaxy phone, the higher level of competition in the tablet market and a slowdown in the Mac business.Our positive view on the company is predicated on a belief that Apple will introduce evolutionary products going forward that will leverage the company’s significant competitive advantages and its platform-centric portfolio of products.The markets the company serves (with the exception of the Mac business) grow rapidly and while we do not expect the company to gain share, it is still well positioned to participate in the underlying growth of its end markets. Additionally, the valuation remains attractive and the company is likely to return some of its prodigious cash flow to shareholders.As a result, we are retaining our position in this stock. 2 The portfolio’s next most significant detractor was U.S.-based robotic surgical systems producer Intuitive Surgical. The company reported an unexpected drop in sales of new robotic surgical systems in July 2013.The disappointing slowdown was a result of caution on the part of hospitals given the relatively soft economy and uncertainty regarding the implementation of the Affordable Care Act. Recent negative publicity highlighting a number of incidents resulting from the rapid adoption of the company’s robots for use in surgical categories where the clinical benefit of the equipment is less evident likely also had some impact. Finally, indications that some hospitals have reached the level of capacity where incremental equipment purchases are less urgent also contributed to the weakness. While we continue to believe that procedure growth will be strong, albeit on a decelerating trend, the decline in system sales led us to revise our earnings estimates for Intuitive Surgical downward and lower the company’s overall expected growth rate. With better growth opportunities elsewhere, we decided to eliminate the company from the portfolio. Other notable decliners in the portfolio included Arcos Dorados, the largest McDonald’s franchisee in the world with exclusive rights to Latin America and the Caribbean; Shandong Weigao, a China-based medical device maker; and Australian beverage bottling company Coca-Cola Amatil.We currently retain our holdings in each of these companies with the view that the underlying business fundamentals and valuation opportunity continue to merit a position in the portfolio. Portfolio Changes We are constantly seeking to boost the Fund’s portfolio growth prospects when we can do so at attractive valuations. Toward that end, we added twelve new stocks to the portfolio during the 12-month period and eliminated ten others. Among the additions, eight were U.S.-based companies—Starbucks, industrial and construction supplies distributor Fastenal, mobile semiconductor company Qualcomm, online search firm Google, leading software-as-a-service provider Salesforce.com, U.S. home improvement retailer Lowe’s, veterinary diagnostic products and services provider Idexx Labs, and over-the-counter generic drug manufacturer Perrigo.The internationally domiciled companies added to the portfolio were Swedish medical technology company Elekta, Mexican beverage producer FEMSA, Hong Kong–based life insurer AIA Group, and French pharmaceutical company Sanofi. 3 The ten stocks eliminated from the portfolio during the reporting period included four American companies—Intuitive Surgical,mining equipment producer Joy Global, online retailer Amazon.com, and open-source software provider Red Hat, as well as ARM Holdings, Chinese online search firm Baidu, online business products company VistaPrint, German-based medical care provider Fresenius Medical Care, offshore oil drilling services provider Transocean, and global brewer Anheuser-Busch Inbev. Outlook We are now five years removed from the credit crisis of 2008, which led to a global recession in 2009 from which we have not yet fully recovered. For most of the last five years, we have been consistent in our view that growth around the world is likely to remain scarce for some time. This viewpoint has been both accurate and unchanged; we continue to see few secular growth drivers on the horizon, and corporate profit growth across many economies is shrinking to the low-single-digits. Our Fund’s portfolio of companies stands in stark contrast to the scarcity of growth in the broader economy. In the aggregate, we expect these companies to deliver profit growth in excess of 15% in 2013 and 16% over the next three years. By comparison, we currently estimate that aggregate corporate profits are likely to grow in the mid-single digit range during the same period.Perhaps more telling is the portfolio’s revenue growth which we expect should be in excess of 10% in 2013.By comparison, many companies around the world have been hard pressed to generate top line growth this year. The estimated superior growth rates of these companies should attract greater investor attention in the current environment, particularly after factoring in the valuation opportunity.Although interest rates have gone up in recent months and the value of the Fund has increased, the enterprise yield of the portfolio (a measure of the true free cash flow yield of portfolio companies) is still elevated and notably higher than the yield on 10-year corporate or government obligations. We believe this combination of growth, quality, and valuation opportunity will lead to outperformance in the years ahead. Mid and large cap stocks are subject to substantial risks such as market, business, size volatility, management experience, product diversification, financial resource, competitive strength, liquidity, and potential to fall out of favor that may cause their prices to fluctuate over time, sometimes rapidly and unpredictably. Foreign investments present additional risk due to currency fluctuations, economic and political factors, government regulations, differences in accounting standards and other factors. Investments in emerging markets involve even greater risks. Distribution of the report must be preceded or accompanied by a current prospectus. 4 SGA Global Growth Fund FUND PERFORMANCE at September 30, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the MSCI World Growth Index and MSCI World Index.Results include the reinvestment of all dividends and capital gains. The MSCI World Growth Index is a free-float weighted index.The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. These indices do not reflect expenses, fees or sales charge, which would lower performance.The indices are unmanaged, not available for investment. Average Annual Total Returns as of September 30, 2013 6 Months 1 Year Since Inception (12/31/10) SGA Global Growth Fund 4.45% 11.21% 11.21% MSCI World Growth Index 8.93% 19.16% 9.64% MSCI World Index 8.87% 20.21% 9.50% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 988-8SGA (8742). Gross and net expense ratios for the Fund are 12.02% and 1.75%, respectively, which are the amounts stated in the prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until January 31, 2023. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on the Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 60 days of purchase will be charged 2.00% redemption fee. 5 SGA Global Growth Fund SCHEDULE OF INVESTMENTS As of September 30, 2013 Number of Shares Value COMMON STOCKS – 96.2% BASIC MATERIALS – 6.2% Monsanto Co. $ Novozymes A.S. COMMUNICATIONS – 9.4% eBay, Inc.* Google, Inc. - Class A* MercadoLibre, Inc. CONSUMER, CYCLICAL – 17.2% Arcos Dorados Holdings, Inc. - Class A Fastenal Co. Lowe's Cos., Inc. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. CONSUMER, NON-CYCLICAL – 30.6% Cia de Bebidas das Americas - ADR Coca-Cola Amatil Ltd. Colgate-Palmolive Co. Danone S.A. Elekta A.B. - B Shares Fomento Economico Mexicano S.A.B. de C.V. - ADR IDEXX Laboratories, Inc.* Nestle S.A. Novo Nordisk A.S. - Class B Perrigo Co. Sanofi Shandong Weigao Group Medical Polymer Co., Ltd. - Class H ENERGY – 8.2% National Oilwell Varco, Inc. Schlumberger Ltd. FINANCIAL – 10.9% AIA Group Ltd. State Street Corp. Visa, Inc. - Class A TECHNOLOGY – 13.7% Apple, Inc. 6 SGA Global Growth Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2013 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Cerner Corp.* $ QUALCOMM, Inc. Salesforce.com, Inc.* SAP A.G. - ADR TOTAL COMMON STOCKS (Cost $3,767,506) SHORT-TERM INVESTMENTS – 4.1% Federated Treasury Obligations Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $180,099) TOTAL INVESTMENTS – 100.3% (Cost $3,947,605) Liabilities in Excess of Other Assets – (0.3)% ) TOTAL NET ASSETS –100.0% $ ADR – American Depositary Receipt * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 SGA Global Growth Fund SUMMARY OF INVESTMENTS As of September 30, 2013 Security Type/Country Percent of Total Net Assets Common Stocks United States 60.4% France 5.9% Denmark 4.9% Argentina 4.2% Brazil 3.2% Switzerland 3.0% Hong Kong 3.0% Australia 2.9% Germany 2.9% Mexico 2.0% Sweden 2.0% China 1.8% Total Common Stocks 96.2% Short-Term Investments 4.1% Total Investments 100.3% Liabilities in Excess of Other Assets (0.3)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 SGA Global Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2013 Assets: Investments, at value (cost $3,947,605) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Distribution fees (Note 7) Offering costs - Advisor Auditing fees Fund accounting fees Administration fees Transfer agent fees and expenses Legal fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 9 SGA Global Growth Fund STATEMENT OF OPERATIONS For the Year Ended September 30, 2013 Investment Income: Dividends (net of foreign tax withholding of $2,076) $ Interest 9 Total investment income Expenses: Administration fees Fund accounting fees Transfer agent fees and expenses Advisory fees Auditing fees Registration fees Chief Compliance Officer fees Legal fees Custody fees Distribution fees (Note 7) Trustees' fees and expenses Miscellaneous Shareholder reporting fees Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 10 SGA Global Growth Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended September 30, 2013 For the Year Ended September 30, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net realized gains ) - Total distributions to shareholders ) - Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) - Net increase from capital share transactions See accompanying Notes to Financial Statements. 11 SGA Global Growth Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Year Ended September 30, 2013 For the Year Ended September 30, 2012 For the Period December 31, 2010 through September 30, 2011 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment loss1 ) ) ) Net realized and unrealized gain (loss) on investments and foreign currency ) Total from investment operations ) Less Distributions: From net realized gains ) - - Total distributions ) - - Net asset value, end of period $ $ $ Total return2 % % )% 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % % % 4 After fees waived and expenses absorbed % % % 4 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% )% )% 4 After fees waived and expenses absorbed )% )% )% 4 Portfolio turnover rate 39
